        Case 18-04964             Doc 139         Filed 01/02/20 Entered 01/24/20 08:55:17                           Desc Main
                                                  Document      Page 1 of 38



                                       UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                                          EASTERN
                                                         EASTERN  DIVISION
                                                                 DIVISION

       In Re Fulton Market Cold Storage Company,                 )
             L.L.C.                                              )
                                                                 )                               18-04964
                                                                           Bankruptcy No. ________________
                                                                 )
                                              Debtor.            )         Chapter                    7
                                                                                               _______________


                      COVER SHEET FOR APPLICATION FOR PROFESSIONAL COMPENSATION
                                  (IN CASES UNDER CHAPTERS 7, 11 AND 12)


                                                   Alan D. Lasko & Associates, P.C.
       Name of Applicant: ____________________________________________________________________________

                                                                        N. Neville Reid, as Trustee
       Authorized to Provide Professional Services to: ______________________________________________________

                                                                      June 14, 2018
       Date of Order Authorizing Employment: ____________________________________________________________

       Period for Which Compensation is Sought:
                           June 17
       From _____________________________,         2018
                                                ________                                December 12
                                                                       through _____________________________, 2018
                                                                                                              ________

       Amount of Fees Sought:          12,416.50
                                     $_____________________________________________________________________

       Amount of Expense Reimbursement Sought:              0
                                                           $_____________________________________________________

       This is an:         Interim Application _______                     Final Application _______


       If this is not the first application filed herein by this professional, disclose as to all prior fee applications:

       Date                Period                        Total Requested               Total Allowed               Fees & Expenses
       Filed               Covered                      (Fees & Expenses)            (Fees & Expenses)              Previously Paid




                       1.2.2020
       Dated: ___________________________                                               N. Neville Reid
                                                                           __________________________________________
                                                                                             (Counsel)




(Rev 11/19/10)
_________________________________________

  Case 18-04964      Doc 139    Filed 01/02/20 Entered 01/24/20 08:55:17          Desc Main
                                Document      Page 2 of 38



                         UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re:                                         )      Chapter 7
                                               )      Case No. 18-04964
Fulton Market Cold Storage Company, L.L.C.,    )
                                               )      Hon. Jack B. Schmetterer
                     Debtor.                   )
                                               )      Date: January 23, 2020
                                               )      Time: 10:00 a.m.

 NOTICE OF FIRST INTERIM APPLICATION OF ALAN D. LASKO & ASSOCIATES,
         P.C. FOR ALLOWANCE OF COMPENSATION AND EXPENSES

       PLEASE TAKE NOTICE that on January 23, 2020, at 10:00 a.m., or as soon thereafter
as counsel may be heard, we shall appear before the Honorable Jack B. Schmetterer, or any
judge sitting in his stead, in Courtroom 682, in the United States Bankruptcy Court for the
Northern District of Illinois, 219 South Dearborn Street, Chicago, Illinois, and present the
Motion for Allowance of Compensation and Expenses of Alan D. Lasko & Associates, P.C.
at which time and place you may appear as you see fit.

Dated: January 2, 2020                        N. NEVILLE REID, not individually, but
                                              solely in his capacity as the Chapter 7 Trustee
                                              for the Bankruptcy Estate of Fulton Market
                                              Cold Storage Company, L.L.C.

                                              By:      /s/N Neville Reid
                                                    Fox Swibel Levin & Carroll LLP,
                                                    As General Bankruptcy Counsel to
                                                    the Trustee
N. Neville Reid (ARDC #6 195837)
Ryan T. Schultz (ARDC #6288585)
Brian J. Wilson (ARDC #6294099)
FOX SWIBEL LEVIN & CARROLL LLP
200 West Madison Street, Suite 3000
Chicago, IL 60606
Ph: 312.224.1200
Fx: 312.224.1201
Case 18-04964           Doc 139   Filed 01/02/20 Entered 01/24/20 08:55:17            Desc Main
                                  Document      Page 3 of 38



                                  CERTIFICATE OF SERVICE

         I, Neville Reid, certify that on January 2, 2020, I caused a copy of the foregoing Motion
for First Interim Application of Alan D. Lasko & Associates, P.C. Allowance of
Compensation and Expenses, to be filed electronically and to be served upon all parties listed
on the attached Service List electronically through the Court’s ECF filing system or email or via
first-class postage-prepaid mail, as indicated.
                                                       /s/N Neville Reid
                                                       N. Neville Reid

                                        SERVICE LIST


Party to receive notice electronically via CMIECF:

Patrick S Layng, U.S. Trustee
USTPRegionl 1 .ES.ECF@usdoj.gov

JOHN M HOLOWACH, Counsel to the Debtor
jholowachjmhlegalgroup.com

Jordan Litwin, Counsel to the Debtor
Jordan@litwinlawfirm.com

Monette W Cope, Counsel to TOYOTA INDUSTRIES COMMERCIAL FINANCE, INC.
ecfnil@weltman.com

Michael K Desmond, Counsel to Creditor 6800 Santa Fe LLC
mdesmondfslegal.com, dorisbayfslegal.com

John A Lipinsky and Timothy M McLean, Counsel to Creditor Chill LL, LLC
lipinsky@ccmlawyer.com, Haskell@ccmlawyer.com; matthiscyk@ccmlawyer.com;
mclean@ccmlawyer.com, farringtonccmlawyer.com

Anthony E Napoli, Counsel to Creditor Central States Pension Fund
tnapolicentralstatesfunds.org

Patrick N. Ryan, Counsel to Creditor Miscellaneous Warehousemen’s Local 781 Health &
Welfare Fund
pryan@baumsigman.com, dfarrellbaumsigman.com

Miriam R. Stein Counsel to Creditor do Miriam R. Stein MB Financial Bank, N.A.
mstein@chuhak.com, dgeorgechuhak.com:vieffersonchuhak.com




3850413 vi -06800/002
Case 18-04964             Doc 139   Filed 01/02/20 Entered 01/24/20 08:55:17   Desc Main
                                    Document      Page 4 of 38



Party to receive notice via email:

Cornelius P. Brown, Counsel to Amit, Nehemiah and Itai Hasak
nbrown@cohonraizes.com
Sandra Zaremba
sandyzaremba@yahoo.com
John A Lipinsky and Timothy M McLean, Counsel to WB Lyons Cold Storage, LLC
lipinsky@ccmlawyer.com; mclean@ccmlawyer.com
Alan D. Lasko & Associates, P.C.
alasko@adlassoc.com
Party to receive notice via postage-prepaid first class U.S. mail:

Amit Hasak
2115 West Charleston St.
Chicago, IL 60647

Nehemiah Hasak
625 Sumac
Highland Park, IL 60035

Miller Cooper & Co. Ltd.
2 N. Riverside Plaza
Chicago, IL 60606

Cliff Larson
233 5. Wacker Drive, 84th Floor
Chicago, IL 60606

Chicago Title Land Trust Company
10 South LaSalle Street
Chicago, IL 60602

Dykema Gossett PLLC
Attention: Maria A. Diakoumakis
10 South Wacker Drive, Suite 2300
Chicago, IL 60606

Allergy and Asthma Associates
Attn: Salmon S. Goldberg, M.D.
500 Skokie Blvd., Suite 140
Northbrook, IL 60062




                                            2
3850413 vi -06800 / 002
Case 18-04964             Doc 139   Filed 01/02/20 Entered 01/24/20 08:55:17   Desc Main
                                    Document      Page 5 of 38



Department of Treasury-Internal Revenue Service
PU Box 7346
Philadelphia, PA 19101-7346

USB Leasing LT
do U.S. Bank National Association
Bankruptcy Department
P0 Box 5229
Cincinnati, Ohio 4520 1-522

Toyota Industries Commercial Finance, Inc.
do Weltman, Weinberg & Reis Co. LPA
323 W. Lakeside Ave. Ste. 200
Cleveland, OH 44113

Office of the U.S. Trustee (ADMINISTRATIVE)
219 S. Dearborn St. Rm 873
Chicago, IL 60604

Innovative Packaging, Inc.
1851 Hicks Road, Suite C
Rolling Meadows, IL 60008

Integrity Trade Services, LLC
10055 W. Lincoln Hwy
Frankfort, IL 60423

Central States, Southeast & Southwest (ADMINISTRATIVE)
Areas Pension Fund
do Andrew Sprau
9377 West Higgins Road
Rosemont, IL 60018

BB&T Commercial Equipment Capital
Finance-Susquehanna
Branch Banking & Trust Company
P0 Box 1847--00-50-01-51
Wilson, NC 27894-1847

6800 Santa Fe LLC
do Michael K Desmond
10 S LaSalle St., Suite 3600
Chicago IL 60603

International Brotherhood of Teamsters, Local 781
do Baum Sigman Auerbach & Neuman, Ltd.


                                             3
3850413 vi -06800 / 002
Case 18-04964                Doc 139   Filed 01/02/20 Entered 01/24/20 08:55:17   Desc Main
                                       Document      Page 6 of 38



200 W. Adams St., Ste. 2200
Chicago, IL 60606


Miscellaneous Warehousemen’s Local 781
Health & Welfare Fund
Patrick N Ryan
200 W. Adams Street, Suite 2200
Chicago, IL 60606

Joseph Steven Tucker
Joseph Tucker
15229 Sequoia St
Oak Forest Ii 60452

Chill LL, LLC
do Clingen Callow & McLean, LLC/ Tim Mc
2300 Cabot Drive, Ste. 500
Lisle, IL 60532

HB Lyons Cold Storage, LLC
as successor to WB Lyons Cold Storage, L
do Clingen Callow & McLean! Tim McLean
2300 Cabot Dr., Ste 500
Lisle, IL 60532

Manuel Ortiz
5304 South Artesian Avenue
Chicago, IL 60632-1529

AJC International Inc.
1000 Abernathy Road Suite 600
Atlanta, GA 30328

Robert Evener
224 Michigan St
Porter, IN 46304

Peter M Hawryluk
3951 N Pacific
Chicago IL 60634

Illinois Department of Revenue (Administrative)
Bankruptcy Unit
P0 BOX 19035
Springfield IL 62794-903 5


                                               4
3850413 vi   -   06800/002
  Case 18-04964         Doc 139     Filed 01/02/20 Entered 01/24/20 08:55:17           Desc Main
                                    Document      Page 7 of 38


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

INRE:                                         )
                                              )
Fulton Market Cold Storage                    )      No. 18 B 04964
Company, L.L.C.                               )
                                              )       Chapter 7
        Debtor                                )
                                              )      Hon. Jack B. Schmetterer


                           FIRST INTERIM APPLICATION
                       OF ALAN D. LASKO & ASSOCIATES, P.C.
                 FOR ALLOWANCE OF COMPENSATION AND EXPENSES


ALAN D. LASKO AND ALAN D. LASKO & ASSOCIATES, P.C. (“ADLPC”), Certified

Public Accountants, request first interim compensation of $12,416.50 for the time period from

June 17, 2018 through December 12, 2018. A detail is provided herein for the Estate, which

identifies by subject matter the services performed by the Applicant.          Additional detail is

provided to reflect the function and individual performing said services. Lastly, each individual’s

classification and hourly rate is also reflected. In addition, attached is the Affidavit pursuant to

Bankruptcy Rule 2016.



INTRODUCTION



This Court has jurisdiction over this First Interim Fee Application pursuant to 28 U.S.C.   §   1334.

This matter is a core proceeding within the meaning of 28 U.S.C.       §   157(b). Venue is proper

pursuant to 28 U.S.C.   §   1408 and 1409.
  Case 18-04964        Doc 139
                             Filed 01/02/20 Entered 01/24/20 08:55:17                   Desc Main
                              Document     Page 8 of 38
                   FULTON MARKET COLD STORAGE COMPANY, L.L.C.


The statutory predicates for the relief requested herein are Sections 328, 330 and 331 of Title 11

of the United States Code (11 U.S.C.   §   101-1532, the “Bankruptcy Code”), as supplemented by

Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 5082-1

of the Local Rules of the United States Bankruptcy Court for the Northern District of Illinois (the

“Local Rules”), the United States Trustee Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expenses Filed Under 11 U.S.C.          § 330 promulgated by the
United States Department of Justice, dated on January 30, 1996 (the “UST Guidelines”).



Under Rule 2016(b), the Firm has not shared, nor agreed to share, (a) any compensation it has

received or may receive in these cases with another person or party other than the Firm’s

associates, and other employees, or (b) any compensation another person or party has received or

may receive in these cases.



GENERAL



The Debtor filed a petition under Chapter 11 on or about February 23, 2018. The case converted

to one under Chapter 7 on May 3, 2018. A Trustee was subsequently appointed. On June 17,

2018, Alan D. Lasko & Associates, P.C. was approved by the Court as the accountants for the

Trustee. Reflected in this fee petition is the Applicant’s time for working with the Trustee who

had initially requested that the Lasko Firm provide the Trustee with an analysis of all transfers

made by the Debtor during the four years prior to the petition date and through the present. To

the extent any potentially avoidable transfers are identified, the Trustee may request that the

Lasko Firm assist the Trustee with related analysis (e.g., solvency, etc.), litigation, including

discovery, preparation for trial, settlement negotiations and acting as an expert witness.

                                                 2
3849879 v2-06800/013
  Case 18-04964          Doc 139
                               Filed 01/02/20 Entered 01/24/20 08:55:17               Desc Main
                                Document     Page 9 of 38
                     FULTON MARKET COLD STORAGE COMPANY, LL.C.


To facilitate the abovementioned items, our Firm received:



     •    15 QuickBooks’ Working Files
     •    4 Different Companies
     •    9 QuickBooks’ Backup Files
     •    2 Different Companies
     •    3 QuickBooks’ Sample Files
     •    Federal Partnership Income Tax Returns —2014, 2015, and 2016 of Fulton Market Cold
     •    Storage
     •    Illinois Partnership Income Tax Returns 2014, 2015, and 2016 of Fulton Market Cold
                                                     —




          Storage
     •    MB Financial Bank Business Checking Account        7790 December 31, 2013 through
                                                             —




          May 31, 2018 for Fulton Market Cold Storage
     •    Cole Taylor/MB Financial Bank Money Market Account 8920 July 31, 2014 through
                                                                     —




          March 31, 2018 for Fulton Market Cold Storage
     •    Cole Taylor/MB Financial Bank Money Market Account 3001 July 31, 2014 through
                                                                     —




          March 31, 2018 for Fulton Market Cold Storage
     •    Fulton Market Cold Storag&s Bankruptcy Filings       Forms 201, 206, and 207 with
                                                                 —




          Associated Schedules


The above documents and files were worked with within each of the categories of work that

follow.

FEE APPLICATION


The fees sought by this First Interim Fee Application reflect an aggregate of 86.2 hours of

ADLPC’s time spent and recorded in performing services during the First Interim Compensation

Period.       This fee request does not include time that might be construed as duplicative or

otherwise not beneficial to the Trustee or the Debtor’s Estate, which has already been eliminated

by ADLPC. In accordance with the factors enumerated in Section 330 of the Bankruptcy Code,

the amount of fees requested is fair and reasonable given: (a) the complexity of this case, (b) the

time expended, (c) the nature and extent of the services rendered (d), the value of such services,

and (e) the costs of comparable services other than in a case under the Bankruptcy Code.


                                                 3
3849879 v2 06800 / 013
          -
  Case 18-04964           Doc 139
                               Filed 01/02/20 Entered 01/24/20 08:55:17             Desc Main
                               Document      Page 10 of 38
                     FULTON MARKET COLD STORAGE COMPANY, L.L.C.


All of the services for which first interim compensation is sought were rendered solely in

connection with this case, in furtherance of the duties and functions of the Trustee and not on

behalf of any individual creditor or other person.



ADLPC has not entered into any agreement, express or implied, with any other party for the

purpose of fixing or sharing fees or other compensation to be paid for professional services

rendered in this case.



ADLPC has not shared, or agreed to share (a) any compensation it has received or may receive

with another party or person, other than with the associates of the Firm, or (b) any compensation

another person or party has received or may receive.       No promises have been received by

ADLPC as to compensation in connection with this case other than in accordance with the

provisions of the Bankruptcy Code.



BREAKDOWN BY CATEGORIES

The categories in this Application as listed below:

BILLING

The Applicant has incurred 2.5 hours in the preparation of this fee Application.

                   Cost               $256.50




                                                 4
3849879 v2 -06800/ 013
    Case 18-04964       Doc 139
                            Filed 01/02/20 Entered 01/24/20 08:55:17                                Desc Main
                            Document      Page 11 of 38
                  FULTON MARKET COLD STORAGE COMPANY, L.L.C.


A recap of compensation for this category is as follows:

                                                Hours                  Rate            Amount

                 A. Lasko                                0.4      $    300.00      $      120.00
                 C. Wilson, Staff                        2.1            65.00             136.50

                                                         2.5                       $      256.50


90-DAY DISBURSEMENT REVIEW

The Applicant incurred 37.2 hours in the review of disbursements for the period from

November 25, 2017 through February 22, 2018. The work included but was not limited to the

following:

•    Review of the QuickBooks file of the Debtor.
•    Selected disbursements with a scope of over $5,000 to review.
•    Traced disbursements to the bank statements of the Debtor noting clear date.
•    Segregated disbursements by vendors and summarized for the 90-day period.
•    Conversations with Trustee’s counsel noting items and review of data.

                 Cost                  $4.942.80

A recap of compensation for this category is as follows:

                                                               Hours            Rate               Amount

                 K. Seyller, Accounting Supervisor              14.1      $      190.00      $      2,679.00
                 D. Stefanczuk, Staff                           23.1              98.00             2,263.80

                                                                37.2                         $      4,942.80


INSIDER DISBURSEMENT REVIEW

The Applicant incurred 9.8 hours in the review of insider disbursements for the 4-year period

from February 23, 2014 through February 22, 2018. The work included but was not limited to

the following:

•    Review of the QuickBooks file of the Debtor.
•    Selected disbursements with a scope of over $10,000 to review.
                                                     5
3849879v2-06800/013
    Case 18-04964      Doc 139
                            Filed 01/02/20 Entered 01/24/20 08:55:17                 Desc Main
                            Document      Page 12 of 38
                  FULTON MARKET COLD STORAGE COMPANY, L.L.C.


•    Traced disbursements to the bank statements of the Debtor noting clear date.
•    Segregated disbursements by insider and summarized.
•    Conversations with Trustee’s counsel noting items and review of data.
•    Reviewed bankruptcy schedules as needed for insiders.

                Cost                   $2345.00

A recap of compensation for this category is as follows:


                                                         Hours       Rate           Amount

                 M. Witek, Director                        4.6   $   295.00     $    1,357.00
                 K. Seyller, Accounting Supervisor         5.2       190.00            988.00

                                                           9.8                  $    2,345.00




DISBURSEMENT REVIEW

The Applicant incurred 36.7 hours in the review of disbursements for the 4-year period from

February 23, 2014 through February 22, 2018. The work included but was not limited to the

following:

•    Review of the QuickBooks file of the Debtor.
•    Selected disbursements with a scope of over $10,000 to review.
•    Traced disbursements to the bank statements of the Debtor noting clear date.
•    Segregated disbursements by insider and summarized.
•    Conversations with Trustee’s counsel noting items and review of data.

                Cost                   $4.872.20

A recap of compensation for this category is as follows:




                                                     6
3849879v2-06800/013
  Case 18-04964           Doc 139
                               Filed 01/02/20 Entered 01/24/20 08:55:17                    Desc Main
                               Document      Page 13 of 38
                     FULTON MARKET COLD STORAGE COMPANY, LL.C.


                                                            Hours         Rate          Amount

                    A. Lasko                                  1.6     $    300.00   $      480.00
                    K. Seyller, Accounting Supervisor        10.6          190.00        2,014.00
                    D. Stefanczuk, Staff                     16.9           98.00        1,656.20
                    M. Ross, Staff                            7.6           95.00          722.00

                                                             36.7                   $    4,872.20




The Applicant reflects hourly rates and hours worked by each person by function. The recap

also reflects the cost of each function performed. In order to assist the Court and parties in

interest to evaluate this fee request, your Applicant has reflected below the range of rates charged

by staff level.



                    Owner                          $290         -         $300
                    Manager/Dfrector                260         -          300
                    Supervisors                     190         -          290
                    Senior                          140         -          190
                    Assistant                        65         -          140


To provide an orderly and meaningful summary of the services rendered by ADLPC in

accordance with its employment, ADLPC has summarized the services provided by the project

billing categories for its first interim fee period are as follows:




                                                        7
3849879 v2 -06800 / 013
  Case 18-04964             Doc 139
                             Filed 01/02/20 Entered 01/24/20 08:55:17                    Desc Main
                             Document      Page 14 of 38
                   FULTON MARKET COLD STORAGE COMPANY, L.L.C.


                               Recap by                 Ffrst Interim
                                Project                 Application

                  Billing                           $         256.50
                  90-Day Disbursement Review                4,942.80
                  Insider Disbursement Review               2,345.00
                  Disbursement Review                       4,872.20

                             Net Request            $      12,416.50

                               Recap by                                                      Blended
                                Hour                       Hours             Amount           Rate

                  Billing                                          2.5   $     256.50    $      102.60

                  90-Day Disbursement Review                    37.2          4,942.80   $      132.87

                  Insider Disbursement Review                      9.8        2,345.00   $      239.29

                  Disbursement Review                           36.7          4,872.20   $      132.76

                                                                86.2     $   12,416.50   $      144.04




                                                8
3849879 v2-06800/013
  Case 18-04964           Doc 139
                               Filed 01/02/20 Entered 01/24/20 08:55:17                 Desc Main
                               Document      Page 15 of 38
                     FULTON MARKET COLD STORAGE COMPANY, L.L.C.


EXPENSES


It is the Firm’s policy to charge its clients in all areas of practice for identifiable, non-overhead

expenses incurred in connection with the client’s case that would not have been incurred except

for representation of that particular client. It is the Firm’s policy to charge its client only the

amount actually incurred by the Firm in connection with such items. Examples of such expenses

are postage, overnight mail, courier delivery, transportation, airfare, meals, and lodging.


                              $


ALLOWANCE OF COMPENSATION


The foregoing professional services rendered during the Compensation Period were necessary

and appropriate to the administration of the Chapter 7 case and was in the best interests of the

parties in interest. Compensation for the foregoing services as requested is commensurate with

the complexity, importance, and nature of the problems, issues, or tasks involved. ADLPC has

taken significant efforts to ensure that the professional services were performed with expedience

and in an efficient manner and without duplication of effort.



Section 330 provides that a court may award a professional employed under Section 327 of the

Bankruptcy Code “reasonable compensation for actual necessary services rendered               .   .   .   and

reimbursement for actual, necessary expenses.” 11 U.S.C.        §   330(a)(1). Section 330 also sets

forth the criteria for the award of such compensation and reimbursement:




                                                 9
3849879 v2 -06800 / 013
  Case 18-04964            Doc 139
                                 Filed 01/02/20 Entered 01/24/20 08:55:17                Desc Main
                                Document       Page 16 of 38
                      FULTON MARKET COLD STORAGE COMPANY, L.L.C.


          In determining the amount of reasonable compensation to be awarded, the court should
          consider the nature, the extent, and the value of such services, taking into account all
          relevant factors, including.

                     (A)   the time spent on such services;

                     (B)   the rates charged for such services;

                     (C)   whether the services were necessary to the administration of or beneficial
                           at the time the service was rendered toward the completion of a case
                           under this title;

                     (D)   whether the services were performed within a reasonable amount of time
                           commensurate with the complexity, importance, and nature of the
                           problem, issue or task addressed; and

                     (E)   whether the compensation is reasonable based on the customary
                           compensation charged by comparably skilled practitioners in cases other
                           than cases under this title.

Id.   § 330(a)(3).

In the instant case, ADLPC respectfully submits that the services for which it seeks

compensation in this First Interim Fee Application were necessary for and beneficial to the

Trustee’s efforts in administering the Debtor’s Estate, and necessary to and in the best interests of

the Debtor’s Estate.        ADLPC further submits that the compensation requested herein is

reasonable in light of the nature, extent, and value of such services provided to the Trustee and

the Debtor’s Estate.


The rates charged by ADLPC in this case are standard for any bankruptcy matter, and are

identical to the rate it would charge throughout the country in any bankruptcy case of this size

and prominence.



In sum, the services rendered by ADLPC were necessary and beneficial to the Debtor’s Estate,

and were consistently performed in a timely manner commensurate with the complexity,

                                                     10
3849879 v2 -06800/013
  Case 18-04964         Doc 139
                              Filed 01/02/20 Entered 01/24/20 08:55:17              Desc Main
                              Document      Page 17 of 38
                    FULTON MARKET COLD STORAGE COMPANY, L.L.C.


importance, and nature of the issues involved. As shown by this First Interim Fee Application

and supporting exhibits, ADLPC incurred professional time economically and without

unnecessary duplication of effort. In addition, the work involved, and thus the time expended,

was carefully assigned in view of the experience and expertise required for a particular task.

Accordingly, approval of the First Interim compensation sought herein for the Compensation

Period is warranted.



NOTICE

Notice of this Application has been sent to all creditors who filed proofs of claim in this case.

Pursuant to Federal Rule of Bankruptcy Procedure 2002(h), the Applicant requests that no

further notice of this Application be required and submits that such notice to those who filed

claims is sufficient, insofar as only those persons who filed claims in the case will be able to

participate in distributions herein.


CONCLUSION AND REQUEST FOR RELIEF

Based upon the foregoing, your Applicant submits that the relief requested is justified in the

circumstances and its allowance would be appropriate. Therefore, the requested first interim

compensation of $12,416.50 should be allowed for services by your Applicant for the period

June 14, 2018 through December 12, 2018.

    Is! Alan D. Lasko
Alan D. Lasko


Alan D. Lasko & Associates, P.C.
205 West Randolph Street
Suite 1150
Chicago, Illinois 60606
(312) 332-1302


                                               11
3849879 v2 -06800/013
Case 18-04964        Doc 139      Filed 01/02/20 Entered 01/24/20 08:55:17                Desc Main
                                  Document      Page 18 of 38


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

INRE:                                         )
                                              )
Fulton Market Cold Storage                    )            No. 18 B 04964
Company, L.L.C.                               )
                                              )            Chapter 7
        Debtor                                )
                                              )            Hon. Jack B. Schmetterer

                 AFFIDAVIT PURSUANT TO BANKRUPTCY RULE 2016

STATE OF ILLINOIS)
                         )            SS.
COUNTY OF COOK)

        I, Alan D. Lasko, being first duly sworn on oath, depose and state as follows:

1.     I am the owner of the Firm ALAN D. LASKO & ASSOCIATES, P.C. (“Lasko’t) and I am
       authorized to execute this Affidavit on behalf of Lasko. Lasko is the Court-approved
       accountants for N. Neville Reid, Chapter 7 Trustee in this case (“Trustee”).

2.     I have read the First Interim Application of Lasko, for allowable compensation and
       expenses (“Application”) and all of the factual matters set forth therein are true to the best
       of my knowledge, information and belief. Lasko has performed the services set forth and
       described in the Application at the request and pursuant to the direction of the Trustee.

3.    Lasko has not previously received payments for services rendered in connection with this
      case from the Trustee. Lasko has not entered into any agreement or understanding between
      itself and any other person for the sharing of compensation received or to be received for
      services rendered to the Trustee in connection with these cases, except among the members
      and associates of the Firm.

FURTHER AFFIANT SAYETH NOT.


                                                           Alan D. Lasko


Subscribed and Sworn to before me
this /J-Li day of December, 2018.                            OFFICIAL SEAL
                                                           CLAUDETTE WILSON
                                                       NOTARY PUBLIC STATE OF ILLINOIS
                                                                     .



                                                        MY COMMISSION EXPIRES 05110/20


Notary Public

                                                  11
Case 18-04964   Doc 139   Filed 01/02/20 Entered 01/24/20 08:55:17   Desc Main
                          Document      Page 19 of 38




                                 EXBIBIT A

                          ORDER OF EMPLOYMENT
Case 18-04964       Doc 139        Filed 01/02/20 Entered 01/24/20 08:55:17                          Desc Main
                                   Document      Page 20 of 38
      Case 18-04964       Doc 119   Filed 06114118 Entered 06/14/18 12:54:43                 Desc Main
                                      Document      Pane 1 of 1
                               UNITED STATES BANKIUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                           Eastern Division

     In Re:                                        )                BKt1o.:      18-04964
                                                   )
    Fulton Market Cold Storage                     )                Chapter: 7
    Company, L.L.C.,                               )                Honorable Jack Sehmetterer

                                                   )
                    Debtor(s)                      )
                     ORDER GRANTING AMENDED APPLICATION TO EMPLOY
       ALAN 11 LASKO & ASSOCIATES, P.C., AS FINANCIAL ADVISOR RETROACTIVE TO
                                                   JUNE 5, 2018
            Upon consideration of the Application of N. Neville Reid, not individually, but solely in his
    capacity as the chapter 7 trustee (the “Trustee”) for the bankruptcy estate (the “Estate”) of Fulton
    Market Cold Storage Company, L.L.C. (the “Debtor”), to employ Alan a Lasko & Associates, P.C.
    (the ‘Lasko Firm”) as Financial Advisor Retroactive to June 5, 2018 (the “Application”) and the
    Affidavit of Alan D. Lasko attached to and in support of the Application (the “Affidavit of
    Accountant”); this Court being fully advised; appropriate notice and opportunity for a hearing on the
    Application having been given; it appearing that the Lasko Firm does not represent or hold any interest
    adverse to the Trustee or the Debtor or to the Estate with respect to the matters upon which Lasko Firm
    is to be employed; it appearing that the relief requested in the Application is in the best interests of the
    Debtor, the Estate, creditors, and other parties in interest; this proceeding constituting a core proceeding
    pursuant to 28 U.S.C. § 157(b); and this Order constituting a final order pursuant to 28 U.S.C. § 158(a),

       IT IS HEREBY ORDERED THAT:

        1, The Application is GRANTED in its entirety.

       2. The Trustee is hereby authorized to employ Lasko Firm as Financial Advisor to June 5, 2018.

        3. The Lasko Firm shall be compensated in accordance with the terms of the Application, subject to
     the procedures set forth in the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, the Local
     Bankruptcy Rules and any orders of this Court.

                                                                 Enter:
                                                                                                 )
                                                                          Honorable LaShonda A. Hunt
     Dated: June 14, 2018                                                 United States Bankruptcy Judge

       Prepared by:
       Ryan T. Schultz (ARDC #6288585)
       FOX SWIBEL LEVIN & CARROLL LLP
       200 West Madison Street, Suite 3000
       Chicago, IL 60606
       Ph: 312.224,1200
       Px: 312.224.1201
       General Bankruptcy Counsel to the Trustee
Case 18-04964   Doc 139   Filed 01/02/20 Entered 01/24/20 08:55:17   Desc Main
                          Document      Page 21 of 38




                                 EXUIBIT B

                                PERSONNEL
Case 18-04964         Doc 139
                          Filed 01/02/20 Entered 01/24/20 08:55:17                       Desc Main
                          Document      Page 22 of 38
                FULTON MARKET COLD STORAGE COMPANY, L.L.C.


The following represents a description of the primary individuals in this engagement.

Alan D. Lasko   —   CPA, CIRA, CFF

Mr. Lasko has worked primarily in the bankruptcy field over the last 32 years. He brings his 42

years of experience in providing operational support to Chapter 11 and creditor committees, as

well as his technical abilities in various accounting and tax matters in bankruptcy cases. Mr. Lasko

has been an expert witness, been appointed as a receiver in State Court, worked as a disbursing

agent, made presentations to creditors and their committees and worked with debtor and creditor

counsels in formulating plans of reorganizations and disclosure statements.         Mr. Lasko is a

member ofthe Certified Insolvency and Restructuring Advisors (CIRA), as well as being Certified

in Financial Forensics (CFF). Mr. Lasko is also a member of the American Bankruptcy Institute,

the American Institute of Certified Public Accountants and the Illinois CPA Society. Mr. Lasko

also has instructed and has written seminars on various bankruptcy-related topics. Last, Mr. Lasko

has broad accounting and tax experience in Chapter 7 cases.



Monika Witek, MBA, CDBV         —   Dfrector

Ms. Witek has 14 years of experience in dispute advisory services including, but not limited to,

litigation support, forensic accounting and valuation. Ms. Witek has previously worked as a Senior

Manager for a regional accounting firm in its Dispute Advisory Group and as a consultant to a

company in its litigation and valuation group, as well as several other firms. Ms. Witek has her

MBA from the Kellstadt Graduate School of Business from DePaul University in Chicago.

Ms. Witek has her Undergraduate Degree in Finance with a Minor in Organization Psychology

also from DePaul University. In addition, Ms. Witek is certified in Distressed Business Valuation

(CDBV) issued by the Association of Insolvency & Restructuring Advisors. She is a member of

several business organizations including the Turnaround Management Association (TMA), the
Case 18-04964           Doc 139
                          Filed 01/02/20 Entered 01/24/20 08:55:17                        Desc Main
                          Document      Page 23 of 38
                FULTON MARKET COLD STORAGE COMPANY, LL.C.


Women’s Insolvency & Restructuring Advisors (IWIRC) and the Association of Insolvency &

Restructuring Advisors (AIRA).



Karen Seyller, JD   —   Accounting Supervisor

Ms. Seyller has worked on various insolvency and litigation matters for 4 years. She has also

worked on numerous Chapter 11 and 7 matters, as well as Receivership-related work and civil

litigation support work. Prior to joining the Firm, Ms. Seyller had worked as a part-time intern for

a tax law practice preparing income tax returns over two tax seasons. Subsequently, Ms. Seyller

then had worked full time as a tax accountant for a medical care company over the last 5 years.

Duties included the preparation of various types of tax returns of the business including but not

limited to income tax returns, gross receipts returns, sales and use tax returns, as well as being

involved in other general ledger duties of the company. Ms. Seyller has a Bachelor’s Degree in

Accounting from Saint Xavier University. She has completed her work at John Marshall Law

School.



Dominika Stefanczuk       —   Staff

Ms. Stefanczuk is a staff accountant performing accounting and tax services. Ms. Stefanczuk has

recently completed her Bachelor’s Degree in Accounting and her Master’s Degree in Accounting

from Saint Xavier University.



Matthew A. Ross     —   Staff

Mr. Ross is a staff accountant performing accounting and tax services. Mr. Ross has recently

completed his Bachelor’s Degree in Accounting from the University of Iowa.
Case 18-04964   Doc 139   Filed 01/02/20 Entered 01/24/20 08:55:17   Desc Main
                          Document      Page 24 of 38




                                EXHIBIT C

                              STAFF LEVELS
Case 18-04964       Doc 139
                          Filed 01/02/20 Entered 01/24/20 08:55:17                       Desc Main
                          Document      Page 25 of 38
                FULTON MARKET COLD STORAGE COMPANY, L.L.C.


              STAFF LEVEL      -   SUPERVISORS, SENIORS AND ASSISTANTS


SUPERVISORS


After a period of several years of experience, senior accountants are advanced to the supervisory

level. Supervisors have administrative and overview responsibility on a broader level than senior

accountants. Supervisors are responsible to keep the manager abreast of the progress of the

engagement of the problems encountered in a particular circumstance.



SENIORS

After a period of usually 2 to 3 years, an individual is advanced to the senior level. Seniors are

primarily responsible for the day-to-day functions of fieldwork with the Court. In bankruptcy

related work, audit seniors may also perform specific tasks at the request of a manager or

supervisor.



ASSISTANTS

Staff assistants usually execute basic assignments or tasks. In bankruptcy-related work, assistants

primarily perform specific projects at specified times under the supervision of a senior, supervisor

or manager.
Case 18-04964   Doc 139   Filed 01/02/20 Entered 01/24/20 08:55:17   Desc Main
                          Document      Page 26 of 38




                                 EXHIBIT D

                     ACTUAL TIME FROM TIME SLIPS
Case 18-04964   Doc 139   Filed 01/02/20 Entered 01/24/20 08:55:17   Desc Main
                          Document      Page 27 of 38




                                EXHIBIT B-i

                     90-DAY DISBURSEMENT REVIEW
                                                                                                   _____   ___________




            Case 18-04964            Doc 139       Filed 01/02/20 Entered 01/24/20 08:55:17                   Desc Main
                                                   Document      Page 28 of 38
7/25/2018
2 40 PM                                               Pre-bill Worksheet                                     Page


                                                      Selection Criteria

Cite Selection               include Fulton Mkt, Fulton Mkt 005: Fulton Mkt 006, Fulton Mkt 007, Fulton Mkt 012


Nickname             Fulton Mkt 005 I 5453
Full Name            Fuiton Market Cold Storage
Address              c/o N Neille Reid, Trustee
                     200 W Madison Street
                     Suite 3000
                     Chicago, II 60606
Phone                                         Fax
Home                                          Other
in Ref To            90 day preference reiew
Fees Arrg            By billing lue on each slip
Expense Arrg         By billing lue on each slip
Tax Profile          AK
Last bill
Last charge          6/26/2018
Last payment                                   Amount       $0 00

Date             Timekeeper                                             Rate         Hours      Amount                Total
ID               Task                                              Markup %       DNB lime     DNB Amt
   6/19/2018     K Seyller                                            190 00           010       133 00             Billable
   A 164873      800                                                                   —
     0           ReAewed QuickBook’s data relating to three entities to determine
                 ownership and location for preference review

   6/19/2018 1< Seyller                                                190 00         0 40         76 00            Billable
      164874 800                                                                     —
             Call with counsel to discuss preference reew

   6/19/2018 K Seyller                                            19000               060         11400             Billable
      164876 800
             Reconcile 2016 tax return for Fulton Market to Hasak Cold Storage
             Quick Book’s 2016 to begin preference re’Aew

  6/19/2018 K Seyller                                           190 00                1 90        361 00            Billable
     164896 800                                                                                  —




            Prepared No’ember December 2017 preference period data from
  3
                                     -




            QuickBook’s to excel to review amounts over 5,000 00 to ndors

   6/19/2018 K Seyller                                         190 00                 1 20        228 00            Billable
      164897 800
             Prepared January 2018 preference data from QuickBook’s to excel to
             reew amounts oer 5,000.00 to endors

   6/19/2018 K Seyller                                           190 00          1 40             266 00             Billable
      164898 800
             Prepared February 2018 preference period data from QuickBook’s to excel
             to reAew amounts or 5,000 00 to ndors
                                                                                                         ___________




            Case 18-04964         Doc 139      Filed 01/02/20 Entered 01/24/20 08:55:17                    Desc Main
                                               Document      Page 29 of 38
7/25/2018
2 40 PM                                           Pre-bifl Worksheet                                       Page         2

Fufton Mkt 005 Fulton Market Cold Storage (continued)

Date           Timekeeper                                         Rate          Hours         Amount                Total
ID             Task                                          Markup %      DNB lime          DNB Amt
   6/21/2018   D Stefanczuk                                      98 00           3 20          313 60         Billable
      164936   800
               Reconciled February 2018 bank statements to QuickBooks, prepared
    3          adjustments for missing transactions

  6/21/2018 D Stefanczuk                                     98 00         3 00                294 00             Billable
     164938 800
            Reviewed Nomber 2017 through February 2018 bank statements and
      0%    adjusted Quick8ooks detail to list related ndors

   6/21/2018 D Stefanczuk                                         98 00          0.50           49 00             Billable
      164941 800
             Reviewed QuickBooks detail for Officer salary and compared to bankruptcy
        q documents

   6121/2018 D Stefanczuk                                         98 00          130           127 40             Billable
     164942 800
             Researched contact information for vendors with amounts over 5k
             Prepared spreadsheet listing amounts and vendor info Prepared separate
             spreadsheets with detail for each individual vendor

   6/21/2018 K Seytler                                            190 00          0 60          114 00            Billable
      164950 800
             Prepared additional February 2018 preference period data based on receipt
    3        of bank statement from counsel

   6/22/2018 D Stefanczuk                                           98 00         3 00         294 00             Billable
      164965 800
             Prepared spreadsheets listing details for amounts over 5k and vendor
             information Prepared updates to the vendor information Printed
             spreadsheets and prepared PDF file

   6/22/2018 D Stefanczuk                                         98 00           5 70          558 60             Billable
      164966 800
     —       Prepared spreadsheets recapping loans and other questionable items
             throughout the years Listing dates, amounts, and reworded descriptions

   6/22/2018 K. Seyller                                             190 00            1 30      247 00             Billable
      164967 800
             Began review of 4 year insider preference period within QuickBook’s file
             -2016 period

   6/22/2018 K Seyller                                              190 00            1 30      247 00             Billable
      164968 800
             Began review of 4 year insider preference period within QuickBook’s file
             -2015 period
                                                                                                           ___________
                                                                                                            _____________




            Case 18-04964           Doc 139       Filed 01/02/20 Entered 01/24/20 08:55:17                    Desc Main
                                                  Document      Page 30 of 38
7/2512018
2 40 PM                                              Pre-bill Worksheet                                       Page         3

Fulton Mkt 005 Fulton Market Cold Storage (continued)

Date           Timekeeper                                               Rate          Hours      Amount                Total
ID             Task                                               Markup %      DNB Time        DNB Amt
   6/22/2018   K Seyller                                              190 00            1 60      30400          Billable
      164969   800
               Began re’Aew of 4 year insider preference period within QuickBook’s file
               -2014 period

  6/22/2018 K Seyller                                           19000                   1.40      266 00             Billable
     164970 800
            Prepared 90 day preference re’Aew schedule and information

   6/25/2018 K Seyller                                          190 00                  0.80      152 00             Billable
      164982 800                                                                       —
             Reviewed 90 day preference period cleared check/ach dates

   6125/2018 K Seyller                                             190 00            0.90         171 00             Billable
     164987 800
             Prepared information recap for 90 day preference period of vendors paid
             or $5000 00 found in QuickBooks from bankruptcy date

   6/25/2018 D Stefanczuk                                          98 00         3.50             343 00             Billable
      164994 800
             Prepared adjustments to ndors over 5k spreadsheets, listing cleared
      ‘      dates for transactions and marking bank statements for support

   6/2512018 D Stefanczuk                                        98 00                  1 00       98 00             Billable
      164995 800
             Prepared adjustments to detailed asset spreadsheets

   6/25/2018 D Stefanczuk                                         98 00                  1 00      98 00              Billable
      164997 800
             Prepared titles for documents and work to be scanned in

   6/25/2018 D Stefanczuk                                                 9800           060        5880              Billable
      164998 800
             Prepared New Client checlist

   6126/2018 D Stefanczuk                                                 98 00          0 30       29 40             Billable
      165018 800
             Prepared new client checklist/memo to file


 TOTAL          Billable Fees                                                           37 20                    $4,942 80


 Total of billable expense slips
Case 18-04964   Doc 139   Filed 01/02/20 Entered 01/24/20 08:55:17   Desc Main
                          Document      Page 31 of 38




                                EXUIBIT D-2

                     INSIDER DISBURSEMENT REVIEW
                                                                                                        ___________




            Case 18-04964          Doc 139     Filed 01/02/20 Entered 01/24/20 08:55:17                   Desc Main
                                               Document      Page 32 of 38
7/25/2018
2 40 PM                                             Pre-bill Worksheet                                    Page         5

Nickname           Fulton Mkt 006 5458
Full Name          Fulton Market Cold Storage
Address            do N Nevifle Reid, Trustee
                   200 W Madison Street
                   Suite 3000
                   Chicago, II 60606
Phone                                        Fax
Home                                        Other
In Ref To          insider preference
Fees Arrg          By billing lue on each slip
Expense Arrg       By billing Iue on each slip
Tax Profile        AK
Last bill
Last charge        6/22/2018
Last payment                                Amount        $0 00

Date           limekeeper                                          Rate           Hours       Amount               Total
ID             Task                                           Markup %        DNB Time       DNB Amt
   6/21/2018   M Witek                                                             1.90                          Billable
      164937   800
               Re’sAew of Hasak Cold Storage Quickbooks General Ledger for the approx
               periods of 2014 2018
                               -




   6/21/2018 M Witek                                                                 1.60                        Billable
      164939 800
             Preparation of draft schedules related to insider payments and transfers.

   6/21/2018 M Witek                                                                 110                         Billable
      164940 800
             Preparation of draft schedules related to due to and due from

   6/21/2018 K Seyller                                           19000           060           11400             Billable
      164951 800
             Prepared combined 90 day preference report in excel for endors with
             amounts or $5000 00

   6/21/2018 K. Seyller                                             190 00           220       418 00            Billable
      164953 800
             Began re’iew of 4 year insider preference period within QuickBooks file
             -2017 period

   6/22/20 18 K Seyller                                             190 00            2 40     456 00            Billable
      164971 800
              Prepared 4 year schedules of insider preference review with information


TOTAL          Billable Fees                                                           80


Total of billable expense slips
Case 18-04964   Doc 139   Filed 01/02/20 Entered 01/24/20 08:55:17   Desc Main
                          Document      Page 33 of 38




                               EXHIBIT D-3

                          DISBURSEMENT REVIEW
                                                                                                          ___________




            Case 18-04964           Doc 139       Filed 01/02/20 Entered 01/24/20 08:55:17                   Desc Main
                                                  Document      Page 34 of 38
7/25/2018
2 40 PM                                              Pre-bill Worksheet                                     Page         7

Nickname           Fulton Mkt 007 I 5454
Full Name          Fulton Market Cold Storage
Address            do N Neville Reid, Trustee
                   200 W Madison Street
                   Suite 3000
                   Chicago, II 60606
Phone                                        Fax
Home                                         Other
In Ref To          disbursement review
Fees Arrg          By billing ‘Iue on each slip
Expense Arrg       By billing lue on each slip
Tax Profile        AK
Last bill
Last charge        6/26/2018
Last payment                                 Amount        $0 00

Date           Timekeeper                                             Rate        Hours         Amount               Total
ID             Task                                             Markup %      DNB lime         DNB Amt
    6/8/2018   D Stefanczuk                                          98 00           2.80        274 40            Billable
   q 164700    800
               Reviewed QuickBoolçs files from debtor, and prepared a spreadsheet listing
               all files that open

   6/15/2018 D Stefanczuk                                      98 00            4,30             421 40            Billable
      164816 800
             Reviewed and downloaded balance sheets and P&Ls for years with activity
             from all provided QuickBooks

   6/18/2018 D Stefanczuk                                           98 00            1 40        13720             Billable
      164855 800
             began to review disbursements per entity within th quickbooks files in order
             to identifly for counsel the same

   6/18/2018 D Stefanczuk                                           98 00            3 70        362 60            Billable
      164859 800
             worked with quickbooks files which reflected seeral related entities to
             Fulton re for disbursement review work

   6/19/2018 D Stefanczuk                                      98 00           1 60               156 80            Billable
      164884 800
             Reviewed and compared entities QuickBooks to bankruptcy schedules
             Researched the different entities

    6/20/2018 D. Stefanczuk                                        98 00     3 10                 303 80            Billable
       164912 800
              Reconciled QuickBooks to Noember bank statements, reviewed and
              updated QuickBooks transactions to list ‘endors and names

    6/20/2018 K Sey lIar                                               190 00           1 20      228 00            Billable
       164947 800
              Began review of transfers related to the building, the loans to/from partners,
              and due to/from accounts
                                                                                                 _______   ___________




             Case 18-04964           Doc 139       Filed 01/02/20 Entered 01/24/20 08:55:17                   Desc Main
                                                   Document      Page 35 of 38
7/25/2018
2 40 PM                                               Pre-bill Worksheet                                     Page         8

Fulton Mkt 007 Fulton Market Cold Storage (continued)

Date             limekeeper                                               Rate       Hours      Amount                Total
ID               Task                                               Markup %       DNB1me      DNB Amt
   6/21/2018     M Ross                                                  95 00        2 10       199 50          Billable
      164946     800
       ,,        performed detaing tracing of schedules detail of Januaiy bank
                 reconciliation

   6/21/2018 K Seyller                                               190 00            3 80      722 00             Billable
      164949 800
             Continued review of transfers of building, loans to/from partner, and due
             to/from affiliates within Quick Books

   6/21/2018 K Seyller                                              190 00            070        133 00             Billable
      164952 800
             Began review of 4 year insider preference period within QuickBook’s file
             b
             -2018 period

   6/22/2018 M Ross                                              95 00                 1 80      171 00             Billable
      164964 800
             Prepared schedules for preference payments to Amit and ltai Hasak

   6/25/2018 A Lasko                                                   300.00          1.60      48000              Billable
      164978 800
             review first draft summaiy for counsel to trustee

   6/25/2018 K Seyller                                         190 00                  2 80      532 00             Billable
      164980 800
       .\Finished review of fraudulent transfers for 2014-2017

   6/25/2018 K Seytler                                            190 00               1 90       361 00            Billable
      164985 800
             Prepared information recap for assets found in QuickBooks from
             2014-2018 dates

   6/25/2018 M Ross                                                        95 00       3 70       351 50             Billable
      164999 800                                                                       —




             Prepared schedules of preference payments
         7
   6/26/2018 K Seyller                                              190 00                         38 00             Billable
      165006 800
             Call with Trustee’s counsel regarding 4 year transfers of $10000 00 or
             more from bankruptcy date


 TOTAL            Billable Fees                                                        36 70                    $4,872 20


 Total of billable expense slips                                                                                       $0 00
Case 18-04964   Doc 139   Filed 01/02/20 Entered 01/24/20 08:55:17   Desc Main
                          Document      Page 36 of 38




                                EXHIBIT D-4

                               BILLING TIME
                                                                                                         ___________




            Case 18-04964           Doc 139      Filed 01/02/20 Entered 01/24/20 08:55:17                  Desc Main
                                                 Document      Page 37 of 38
12/12/2018
10 57 AM                                               Pre-bill Worksheet                                  Page        1


                                                       Selection Criteria

Cue Selection               Include Fulton Mkt 005, Fulton Mkt 006, Fulton Mkt 007, Fulton Mkt 012


Nickname            Fulton Mkt 012 I 5455
Full Name           Fulton Market Cold Storage
Address             do N NeIle Reid, Trustee
                    200 W Madison Street
                    Suite 3000
                    Chicago, II 60606
Phone                                          Fax
Home                                           Other
In Ref To           fee petition
Fees Arrg           By billing value on each slip
Expense Arrg        By billing value on each slip
Tax Profile         AK
Last bill
Last charge          12/12/2018
Last payment                                  Amount         $0 00

Date            Timekeeper                                                Rate      Hours     Amount                Total
ID              Task                                                 Markup %    DNB Time    DNB Amt
   12/12/2018   C Wilson                                                 65 00       2 10      136 50             Billable
       169114   800
                Prepared fee petition

  12/12/2018 A Lasko                                                    300 00       040        120 00            Billable
      169115 800
             Prepared fee petition


TOTAL           Billable Fees                                                        2 50                     $256 50


Total of billable expense slips                                                                                     $ 00



                                               Calculation of Fees and Costs


                                                                                                Amount               Total

 Fees Bill Arrangement Slips
 By billing value on each slip

 Total of billable time slips                                                                  $256 50
 Total of Fees (Time Charges)                                                                                     $256 50

 Total of Costs (Expense Charges)                                                                                   $0 00
             Case 18-04964       Doc 139      Filed 01/02/20 Entered 01/24/20 08:55:17   Desc Main
                                              Document      Page 38 of 38
12/12/2018
10 57 AM                                         Pre-bill Worksheet                      Page       2

Fulton Mkt 012 Fulton Market Cold Storage (continued)

                                                                               Amount           Total


Total new charges                                                                           $256 50

New Balance
Current                                                                        $256 50

Total New Balance                                                                           $256 50
